                                                                                      Case 2:19-cv-00101-RFB-NJK Document 55 Filed 06/17/20 Page 1 of 2



                                                                                  1   Patrick J. Reilly, Esq.
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Matthew D. Guletz, Esq. (admitted pro hac vice)
                                                                                  6   Missouri Bar No. 57410
                                                                                      THOMPSON COBURN, LLP
                                                                                  7   One U.S. Bank Plaza, Suite 2700
                                                                                      Saint Louis, MO 63101
                                                                                  8   Telephone: 314.552.6311
                                                                                      mguletz@thompsoncoburn.com
                                                                                  9
                                                                                      Attorneys for Charter Communications, Inc.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10

                                                                                 11                            UNITED STATES DISTRICT COURT
                                            100 North City Parkway, Suite 1600
                                                Las Vegas, NV 89106-4614




                                                                                 12                                      DISTRICT OF NEVADA
                                                      702.382.2101




                                                                                 13
                                                                                      ALAN WARENSKI, individually and on               Case No.: 2:19-cv-00101-RFB-NJK
                                                                                 14   behalf of all and others similarly situated,
                                                                                                                                       STIPULATION AND ORDER STAYING
                                                                                 15                      Plaintiff,                    PROCEEDINGS

                                                                                 16   v.

                                                                                 17   CHARTER COMMUNICATIONS d/b/a
                                                                                      SPECTRUM,
                                                                                 18
                                                                                                         Defendant.
                                                                                 19
                                                                                 20                                             STIPULATION

                                                                                 21            Plaintiff Alan Warenski and Defendant Charter Communications, Inc., incorrectly sued as

                                                                                 22   “Charter Communications d/b/a Spectrum” (“Charter”), hereby stipulate and agree as follows:

                                                                                 23            1.     Plaintiff commenced this putative class action on January 17, 2019 (ECF No. 1).

                                                                                 24            2.     On February 12, 2020, Charter filed a Motion to Stay Proceedings (ECF No. 46)

                                                                                 25   pending ruling by the U.S. Supreme Court in Barr v. American Ass’n of Political Consutlants,

                                                                                 26   Case No. 19-631 (“AAPC”). Said case is fully briefed and awaiting ruling from the Court.

                                                                                 27            3.     The AAPC case has been argued before the U.S. Supreme Court and is now

                                                                                 28   awaiting a decision.
                                                                                      21123423.1                                      1
                                                                                      Case 2:19-cv-00101-RFB-NJK Document 55 Filed 06/17/20 Page 2 of 2



                                                                                  1            4.    The parties therefore agree to stay this action in its entirety pending a ruling from
                                                                                  2   the Court in the AAPC case.
                                                                                  3            5.    Upon the granting of this stipulation, Charter’s Motion to Stay will become moot,
                                                                                  4   and may be withdrawn from consideration.
                                                                                  5   DATED this 16th day of June, 2020.                   DATED this 16th day of June, 2020.
                                                                                  6

                                                                                  7   /s/ Miles N. Clark                                   /s/ Patrick J. Reilly________________
                                                                                      Matthew I. Knepper, Esq.                             Patrick J. Reilly
                                                                                  8                                                        BROWNSTEIN FARBER HYATT
                                                                                      Miles N. Clark, Esq.
                                                                                                                                           FARBER SCHECK, LLP
                                                                                  9   KNEPPER & CLARK, LLC                                 100 N. City Parkway, Suite 1600
                                                                                      10040 W. Cheyenne Avenue                             Las Vegas, NV 89106-4614
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10   Suite 170-179
                                                                                      Las Vegas, NV 89129                                  Matthew D. Guletz, Esq.
                                                                                 11                                                        THOMPSON COBURN, LLP
                                            100 North City Parkway, Suite 1600




                                                                                                                                           One U.S. Bank Plaza, Suite 2700
                                                Las Vegas, NV 89106-4614




                                                                                      David H. Krieger, Esq.
                                                                                 12                                                        Saint Louis, MO 63101
                                                                                      George Haines, Esq.
                                                      702.382.2101




                                                                                 13   Shawn Miller, Esq.                                   Attorneys for Charter Communications, Inc.
                                                                                      HAINES & KRIEGER, LLC
                                                                                 14   8985 S. Easter Avenue, Suite 350
                                                                                      Henderson, NV 89123
                                                                                 15
                                                                                      Attorneys for Alan Warenski
                                                                                 16

                                                                                 17

                                                                                 18                                        ORDER
                                                                                 19            IT IS SO ORDERED.
                                                                                 20           IT IS FURTHER ORDERED that [46]; [52] and [53] are denied as moot
                                                                                                                                   ____________________________________
                                                                                 21
                                                                                                                                   UNITED  STATES MAGISTRATE JUDGE
                                                                                                                                     ________________________________
                                                                                 22                                                 RICHARD F. BOULWARE, II
                                                                                                                                   Dated:______________________________
                                                                                 23                                                   UNITED STATES DISTRICT JUDGE

                                                                                 24                                                   DATED this 17th day of June, 2020.

                                                                                 25

                                                                                 26

                                                                                 27
                                                                                 28
                                                                                      21123423.1                                       2
